     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 1 of 53


 1   CHRIS COSCA SBN 144546
     COSCA LAW CORPORATION
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   914-367-0090
     Pro Hac Vice
 8
     Attorneys for Plaintiffs
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13
     MARK BAIRD and                                 Case No. 2:19-cv-00617-KJM-AC
14   RICHARD GALLARDO,
                                                    DECLARATION OF
15                      Plaintiffs,                 MARK BAIRD
                                                    IN SUPPORT OF SECOND MOTION
16          v.                                      FOR PRELIMINARY INJUNCTION
17   XAVIER BECERRA, in his official
     capacity as Attorney General of the State of   Date:    June 18, 2021
18
     California, and DOES 1-10,                     Time:    10:00 a.m.
19                                                  Room:    3
                                                    Judge:   Hon. Kimberly J. Mueller
20                      Defendants.

21

22

23

24

25

26

27

28                                             1
                  __________________________________________________________
                        DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 2 of 53


 1                                   DECLARATION OF MARK BAIRD
 2           1.        I, Mark Baird, am a plaintiff in the above-captioned matter. I submit this
 3
     Declaration in support of the plaintiffs’ motion for a preliminary injunction to enjoin defendant
 4
     Becerra and California Penal Codes §§ 26150, 26155, 26350 and 25850. I make this declaration
 5
     of my own personal knowledge and, if called as a witness, I could and would testify competently
 6

 7   to the truth of the matters set forth herein.

 8           2.        I am over the age of 18 and a resident of Siskiyou County, located in the Eastern

 9   District of California. I have no prohibitors to the possession or purchase of firearms under state
10
     or federal law.
11
             3.        Siskiyou County has a population of less than 200,000 people. As a resident of
12
     Siskiyou County, I am eligible to apply for an open carry firearm license under California’s
13
     statutory firearms licensing scheme. See, Penal Codes §§ 26150 and 26155.
14

15           4.        I possess firearms in my home for self-defense, for which no license is required in

16   the State of California.
17           5.        I do not hold a license to carry a firearm in California and I do not fall within any
18
     of the exemptions to those sections of the California Penal Code that criminalize the possession of
19
     firearms, whether loaded or unloaded, under Penal Codes §§ 26350 and 25850.
20
             6.        It is my intention to carry a firearm exposed and on my person for self-defense
21

22   outside of my home, loaded or unloaded, throughout Siskiyou County and the State of California

23   [excluding sensitive places such as schools and government buildings], which will subject me to

24   criminal penalties including incarceration and fines under Penal Codes §§ 26350, 25850.
25           7.        I intend to exercise my right to open carry with or without an open carry license,
26
     which will subject me to criminal penalties including incarceration and fines under Penal Codes
27
     §§ 26350, 25850.                         2
28               __________________________________________________________
                          DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                  FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 3 of 53


 1          8.      I possess a preexisting fundamental right to keep and bear arms as protected by the
 2   Second Amendment, which includes the right to carry a handgun in public for all lawful purposes,
 3
     including self-protection. As such, the government cannot infringe – encroach upon – my right to
 4
     bear arms through the open carriage of a firearm in public for self-protection.
 5
            9.      California Penal Codes §§ 26150 and 26155 are part of a discretionary licensing
 6

 7   scheme that allows the denial of an application to carry a handgun in public even where the

 8   applicant meets all other statutory requirements.

 9          10.     The “may issue” language of §§ 26150 and 26155 violates the Second Amendment
10
     because, by giving the licensing authority discretion to grant or deny the application, the statutes
11
     reduce the preexisting “right” to bear arms to a mere “privilege”.
12
            11.     I am being denied the right to carry a handgun in public for self-protection by,
13
     inter alia, the “may issue” language of §§ 26150 and 26155.
14

15          12.     California Penal Codes §§ 26150 and 26155 require an applicant for an open carry

16   license to establish “good cause” as a condition precedent to the issuance of an open carry license.
17          13.     Requiring me to demonstrate a reason for bearing arms as a condition precedent to
18
     exercising my right to carry a handgun in public, whether open or concealed, violates a
19
     preexisting right protected by the Second Amendment.
20
            14.     Under Penal Codes §§ 26150 and 26155, an open carry license can only be issued
21

22   in counties having a population under 200,000. Residents of such counties may only apply for an

23   open carry license in their county of residence and, if an open carry license were to be issued, it

24   would only be valid in the county of issuance.
25          15.     Because an open carry license is only valid in the county of issuance, a licensee
26
     who seeks to carry a handgun open and exposed in any other county in California must choose
27
                                                       3
     between exercising the preexisting right to self-defense in public and being subject to criminal
28               __________________________________________________________
                        DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 4 of 53


 1   prosecution under Penal Codes §§ 25850 and 26350.
 2          16.     Carrying a handgun in public open and exposed without a license, whether loaded
 3
     or unloaded, is a criminal offense subject to penalties including fines and incarceration. Penal
 4
     Codes §§ 26350 and 25850.
 5
            17.     My right to bear arms for self-defense in public is indelibly attached to me
 6

 7   everywhere I travel, including every county in the State of California.

 8          18.     On more than one occasion, I have applied to the Siskiyou County Sheriff’s Office

 9   for an open carry license; each request has been denied. I was informed by the Siskiyou Sheriff’s
10
     Office that it will not issue open carry licenses notwithstanding the statutory provisions of
11
     §§ 26150 and 26155.
12
            19.     In every county in California having a population under 200,000, even where an
13
     individual has met the criteria for the issuance of an open carry license, the sheriff of such county
14

15   has discretion to deny the application because of the “may issue” language of Penal Codes

16   §§ 26150 and 26155.
17          20.     I meet every statutory requirement for the issuance of an open carry license under
18
     the California Penal Code. If the language of §§ 26150 and 26155 read “shall issue”, instead of
19
     “may issue”, the Sheriff of Siskiyou County would be required to issue an open carry license to
20
     me and all Siskiyou County residents who are not prohibited from possessing firearms under state
21

22   or federal law and applied for such a license.

23          21.     Because of the “may issue” language of §§ 26150 and 26155 and defendant

24   Becerra’s enforcement of such statutes, my Second Amendment rights and the rights of otherwise
25   eligible citizens of California continue to be violated on a daily basis.
26
            22.     There is no administrative appeal process available for challenging the denial of
27
     my applications for an open carry license by the 4Siskiyou County Sheriff’s Office.
28               __________________________________________________________
                        DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 5 of 53


 1           23.      Even if there were an available administrative appeal process to challenge the
 2   denial of my applications for an open carry license, such ‘process’ would be futile.
 3
             24.      The public website of the Siskiyou County Sheriff’s Office only provides
 4
     information related to applications for a concealed carry license/“CCW”. 1 The Siskiyou Sheriff’s
 5
     handgun licensing procedure has no option for applying for an open carry license. All
 6

 7   publications, forms, and applications provided by the Siskiyou County Sheriff for obtaining a

 8   firearm carry license relate solely to CCW licenses. (See attached).

 9           25.      The Livescan Fingerprinting Form used by the Siskiyou Sheriff is created by the
10
     California DOJ. The Livescan Form contains a section to be completed by the applicant entitled,
11
     “Authorized Applicant Type”; this section is pre-populated [by the Sheriff or DOJ] to read
12
     “STANDARD CCW”. In either scenario, both governmental entities conceal the option to apply
13
     for an open carry license from the public. (See attached).
14

15           26.      The application for a carry license provided by the Siskiyou Sheriff, created by the

16   DOJ, is entitled, “Standard Initial and Renewal Application for License to Carry a Concealed
17   Weapon”. (See attached DOJ CCW Application). Under the section, “Format of CCW License”,
18
     the DOJ form confusingly indicates that a ‘concealed carry weapon license’ to carry ‘loaded and
19
     exposed’ is available to applicants living in a county having less than 200,000 people. An open
20
     carry license is not a ‘type’ of concealed carry license. The DOJ application itself is titled as an
21

22   application “For License to Carry a Concealed Weapon”. An application to carry a concealed

23   weapon is not, by definition, an application to carry a weapon exposed. No section of the DOJ

24   CCW application allows the applicant to select “open carry” as an option.
25           27.      It also bears mentioning that the revision date of the DOJ CCW License
26
     application, administered by the Siskiyou County Sheriff’s Office, is November 2012 – the year
27
     1                                                         5
      https://www.co.siskiyou.ca.us/sheriff; https://www.co.siskiyou.ca.us/sheriff/page/concealed-carry-weapon-permits-
28   ccw           __________________________________________________________
                          DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                  FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 6 of 53


 1   that Penal Code § 26350 was implemented criminalizing the open carriage of unloaded firearms.
 2          28.     Neither the Siskiyou County Sheriff’s Office nor the DOJ provide an application
 3
     or a procedure for the public to apply for an open carry license.
 4
            29.     Penal Code § 26160 provides, “Each Licensing Authority shall publish and make
 5
     available a written policy summarizing the provisions of Section 26150, and subdivisions of
 6

 7   Section 26155.” Consistent with Penal Code § 26160, Siskiyou Sheriff Policy No. 218 mentions

 8   the open carry license only in the context of its automatic revocation where a licensee changes

 9   residency to another county, yet no open carry licenses are issued. (Policy 218 at 218.6.3(e)).
10
            30.     Upon information and belief, the sheriffs in this state are acting at the direction of,
11
     and/or with the knowledge and approval of, defendant Becerra to continue the ban on the open
12
     carriage of handguns in this State.
13
            31.     If the language of California’s licensing scheme provided that the sheriffs “shall
14

15   issue” an open carry license to non-prohibited people who apply for an open carry license, the

16   Siskiyou County Sheriff would be required by law to issue me an open carry license.
17          32.     I would apply for an open carry license in a county other than Siskiyou County,
18
     but am prohibited from doing so by California Penal Codes §§ 26150 and 26155, which require
19
     applications for an open carry license be made in the applicant’s county of residence. I do not
20
     have a residence in any other county and am therefore ineligible under § 26150 and/or § 26155 to
21

22   apply for an open carry license in any other county in California.

23          33.     Even if I were issued an open carry license by the Sheriff of Siskiyou County,

24   § 26150 renders open carry licenses invalid outside of the county of issuance; carrying a handgun
25   open and exposed outside of Siskiyou County – even with a license - would subject me to
26
     criminal penalties, including incarceration, under §§ 25850 and 26350.
27
                                               6
28                __________________________________________________________
                       DECLARATION OF MARK BAIRD ISO SECOND MOTION
                               FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 7 of 53


 1          34.     It is my intention to exercise my Second Amendment right to bear arms in public
 2   within Siskiyou County and throughout the State of California, with or without an open carry
 3
     license, as I have no state or federal prohibitors to the possession of firearms, I have completed
 4
     the requisite training under the statutes, and the public carriage of firearms is a fundamental right
 5
     protected by the Second Amendment.
 6

 7          35.     By carrying a firearm open and exposed for self-protection without an open carry

 8   license, whether within or outside of Siskiyou County, I will be subjected to criminal penalties

 9   including incarceration and fines under §§ 25850, 26350.
10
            36.     Abandoning my right to bear arms in public, whether within or outside of Siskiyou
11
     County, leaves me unprotected and vulnerable to violent criminals. I should not be forced to
12
     choose between exercising my preexisting right to bear arms for self-protection in public and
13
     facing criminal penalties including incarceration.
14

15          37.     My right to bear arms in public throughout the State of California has been, and

16   continues to be, infringed and violated by Penal Codes §§ 26150, 26350 and 25850 and defendant
17   Becerra, who enforces and directs the enforcement of such statutes and unconstitutional policies.
18
            38.     Penal Law § 26175 prohibits the licensing authorities, including the Siskiyou
19
     County Sheriff, from creating or offering an application for an open carry license that was not
20
     created by the California DOJ.
21

22          39.     Neither the sheriffs of this state nor the DOJ offer an option for California

23   residents to apply for an open carry license. The only license California residents may apply for is

24   a CCW license.
25          40.     Those sheriff offices and police agencies that do not utilize a paper application
26
     direct their county’s applicants to an on-line application portal. The on-line application portal is
27
                                                   7
     provided by and/or connected to defendant Becerra’s DOJ. The DOJ’s on-line application portal
28               __________________________________________________________
                        DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 8 of 53


 1   contains no option or procedure to apply for an open carry license. The only carry license
 2   available by the DOJ is the CCW license, which is subject to the same discretionary and
 3
     subjective “moral character”, “good cause”, and “may issue” restrictions of §§ 26150 and 26155.
 4
             41.     I have reviewed the websites of the 58 sheriff offices in the State of California.
 5
     Some of the sheriff websites do not even mention firearm licensing on their home page. 2 The San
 6

 7   Francisco, Colusa, and Alpine County Sheriff Offices home pages have no reference to carry

 8   permits at all. The remaining websites mention CCW licenses only; none of the sheriff websites

 9   mention an option to apply for an open carry license, including those counties with less than
10
     200,000 population.
11
             42.     None of the sheriff’s websites contained the required verbatim text of §§ 26150 or
12
     26155 in a readily accessible manner to inform the public of the manner of applying for an open
13
     carry license, as required by § 26160. Even a cursory summary required by § 26160 would
14

15   articulate to the public the two carry options under §§ 26150 and 26155 to enable the public to

16   make an informed choice as to which type of public carry best suits their needs, i.e., open carry or
17   concealed carry.
18
             43.     From the totality of the circumstances presented, the government’s intention is to
19
     eliminate the concept of open carry from the public domain to exercise complete control over the
20
     public’s ability to carry a firearm for self-defense. In the absence of an open carry license, the
21

22   government has unfettered control over all carry licensing.

23           44.     Even if the open carry license were available in certain counties, to exercise the

24   right to open carry, one would have to apply in each and every jurisdiction, live in all those
25

26   2
      http://www.alpinecountyca.gov/index.aspx?nid=204; http://www.countyofcolusa.org/index.aspx?nid=156;
     https://www.countyofglenn.net/dept/sheriff/welcome https://tehamaso.org/;
27   https://www.solanocounty.com/depts/sheriff/
                                                8
28                 __________________________________________________________
                         DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                 FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 9 of 53


 1   jurisdictions simultaneously, and sprout wings to get from one county to another in order to avoid
 2   being arrested in the counties in the middle.
 3
                45.    The majority of the 58 sheriff’s offices in this state provide a link on their website
 4
     to an electronic portal for processing CCW applications, which does not provide an option to
 5
     apply for an open carry license.
 6

 7              46.    The Nevada County Sheriff Office website confirms the nexus between the

 8   sheriffs and defendant Becerra’s control over the licensing processes through the State’s sheriff’s

 9   offices:
10
                       “California Department of Justice - Use this link to access the
11                     application process for CCW licenses.”
12   See, https://www.mynevadacounty.com/184/Concealed-Weapon-Permits-CCW-License-to-
13

14              47.    The California DOJ link provided by the Nevada County Sheriff website brings

15   the applicant to the DOJ-created and DOJ-enforced uniform handgun application portal for

16   applying for a CCW license. (See, https://nevadaca.permitium.com/ccw/start). The DOJ provides
17   no option to apply for an open carry license either through DOJ’s electronic portal or through the
18
     California sheriff’s offices where a hard-copy application is available.
19
                48.    By controlling the process and procedure for applying for a carry license,
20
     defendant Becerra has eliminated the option of open carry throughout the state of California.
21

22              49.    The California Department of Justice website does not provide the public or the

23   various sheriffs and police chiefs in the state with a form application for an open carry license. I

24   have conducted a search of the DOJ websites and have found no reference, applications, or forms
25
     regarding open carry licenses with the exception of Bureau of Security and Investigative Services
26
     (“BSIS”) permits for security guards and alarm agents, which reference terms of employment.
27
                                                   9
28                    __________________________________________________________
                          DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                  FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 10 of 53


 1           50.     No DOJ form readily accessible to the public references an option to apply for an
 2    open carry license.
 3
             51.     California Penal Code § 26225 requires that a copy of all firearms licenses issued
 4
      in each county (open carry and concealed carry) be “filed immediately” with the DOJ.
 5
             52.     I am informed by the California Department of Justice that, since the passage of
 6

 7    Penal Code § 26350 in January 2012 criminalizing the open carriage of unloaded handguns in

 8    public, their records reflect that no open carry licenses have been issued in the State of California.

 9           53.     Even if I were not statutorily precluded from applying for an open carry license in
10
      another county in California, such an application would be futile because, according to the
11
      official records of the DOJ, no open carry licenses have been issued in the State of California
12
      since 2012.
13
             54.     Because of the “may issue” provisions, the “good cause” requirements, and the
14

15    geographical restrictions related to open carry licenses under of § 26150, and the risk of criminal

16    prosecution under Penal Codes §§ 26350 and 25850 by exercising my preexisting individual right
17    to bear arms, I am irreparably harmed by the ongoing deprivation of the right to open carry,
18
      loaded or unloaded, throughout the State of California.
19
             55.     Defendant Becerra’s de facto elimination of the right to open carry is contrary to
20
      the plain language of the statutes.
21

22           56.     Defendant Becerra’s de facto elimination of the right to open carry is borne out

23    through the DOJ’s licensing applications, both hard copy and electronic portal applications,

24    which only permit the filing of applications for concealed carry/CCW licenses as carried out
25    through the licensing authorities in the state.
26
             57.     Based on the above, I continue to suffer irreparable harm by the ongoing
27
      deprivation of my preexisting individual right to10
                                                        bear arms, the exercise of which would subject
28                 __________________________________________________________
                         DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                 FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 11 of 53


 1    me to criminal prosecution under Penal Codes §§ 26350 and 25850.
 2              58.    Based on the continuing violation of my right to bear arms in public under the
 3
      Second Amendment, I am requesting that the enforcement of Penal Codes §§ 26350 and 25850
 4
      against individuals carrying a handgun open and exposed in public throughout the State of
 5
      California be enjoined for the pendency of this matter.
 6

 7              59.    Based on the continuing violation of my right to bear arms in public under the

 8    Second Amendment, I am requesting that defendant Becerra be ordered to issue standard

 9    application forms and procedure to the licensing authorities in this State for use by the public to
10
      apply for an open carry license under §§ 26150 and 26155, consistent with the statutes and the
11
      obligations of his office.
12
                60.    Based on the continuing violation of my right to bear arms in public under the
13
      Second Amendment, I am requesting that the “may issue” language of Penal Codes §§ 26150 and
14

15    26155 pertaining to the issuance of an open carry license be enjoined for the pendency of this

16    matter.
17              61.    Based on the continuing violation of my right to bear arms in public under the
18
      Second Amendment, I am requesting that the “good cause” language of Penal Codes §§ 26150
19
      and 26155 pertaining to the issuance of an open carry license be enjoined for the pendency of this
20
      matter.
21

22              62.    Based on the continuing violation of my right to bear arms in public under the

23    Second Amendment, I am requesting that the geographical restrictions for the validity of an open

24    carry handgun license issued under Penal Codes §§ 26150 and 26155 be enjoined for the
25

26

27
                                                  11
28                    __________________________________________________________
                          DECLARATION OF MARK BAIRD ISO SECOND MOTION
                                  FOR PRELIMINARY INJUNCTION
  geograph
Case       ical rct:trict ions reblcd 10open w,Document
      2:19-cv-00617-KJM-AC                                      o( §'261Filed
                                               y licenses wider40-2                therisk of crimU)I
                                                                         $ 0 , and04/13/21
    p,os.ffllliori under P� Codt:$ §§UJSO and 2$8$0 by cxnci,iog my precx:istnl3jDdividuaJ risht
                                                                                                  PageI 12 of 53
   to bear armt.. I Ml inepnbly hatmcd by tM onpQ& depriwti,oo              of therigb.110 opm c.ry,
    loaded or uoloackd, throughout lbc S1a1.Hf Cal if<>mia.
              55,        Defcn cfatU B«tm.'s tk/«.1odimhution ofthe right t0CpN'I carry $l oon1 nuy
    1 0th¢  p  tin
              l l   11nguascoftht staiu 1i:,.
             56.         lxfcllidan1 D«emi', <kfacto climinallOQ ofthe rish1 toope n carry is borneout
    l.ltroosh 1�001'$ limuing opplil»lion.s. bolllhard copy and ekc,troaie portd oppf.iettiom,
    "tii ch onJyptrmil the filU13- oflt9Plicatklr.s fewC'Oll«l led ca,ry/CCWllCCl:Ud as eanicdou!
    through the liccn$ing a11thorltln in lbc sta:c.
             S7.         Ba� oa the abc:w�. l «>n cue u,.wfter rnp,. rablc harm bytheoogo Qg
    deprivaliooofmyprttXistlfl8 indi\ichul rightti 10bear arm$,i thecxefl.isc ofwhich would! woject
    me 10cri111 iMI pr0$CCU!ioll undttPtt1a l Codef*f 263S<I and 2S8SO.
             5&.         &s«Ioo tbc ()Oft.lit1�\>iolation ofmy rigb1 u,bear amu n public Wtdcttile
    SCCObd Amt'l:ldmml, I amN:qUcstii,glllal the cc.forc<mtrtt orPeru ! Code,; §§ i26350 an.-J2.SSS<l
   ag.a ins1 mdividuals clfl)'iri3 a handgun Qf)Cft and<'Xposcd in publicthroug.hou 1 thoState of
    Cal ifornia be ffljoined for the penckoc)' of this m11t1et,
             S9.         Based lhe CC1111inuing 'hObdon ofmy righl 10bear anru in public uodtr the:
                             OQ
    Second Amcodnmu:. I am rcq�ting that defendant Becena be order«!1<>i»ueNndanl
    app ieatic)Q(onns Md� 10 the licec»itig &\llhoritics iQ tbis State foruseby the publ ic1<>
    lrpPlyl for optttcart>' liCC:!UC under§§
             ui                                 261SO and1.615}, consistml \nth t.11¢swum andthe
    obl i�tiooi ofhis office.
             60.         Dakd on theootu1nu ing Yiobtioo offfl)' right 10 bear llNAJ in publ ic undttthc
    S«-ond Amendment. Iam rc-qUCS1tfl3th3,1 the '"may iuuc" l1111guaac ofPffla l Codes U 261SOand
    261$j pertaining 10 the is�of an openea,ry ltCcruc beffljoinotd for 1be pcncltucy of thi$
   mat ter.
             61,         Bucd on 1heC'Ofltinuitig vioblioa or my ri.gh1 10 beatann.s in P"l>licund« the
    Scoond Ame-ndl'ltcnt, J om Nq'-k$ting 1hac tbc "good eausc" l.aog:u agcorPtml Codes§§26UO
   ai.id261 H pcrtainin;aro lht issu.mc-cc,f11n opme.any liccase be tt1joit>edfor the� orllib
   tMIIH.
             62.          Bticd on the coc1inuitigvioblionormy righr 10bentann, in pobli e wider the
   SccoodAmcodmtt11. r am �i0$tha Ithe gcogn.pbk11I                 rcttriclion.s rcw the vtiUWty o,f an opm
    c11n y �gull l�nse i.u� 'tlDclcr Pen31 Codo §§261SOai1d 261S} bem�n.ed for the


   pcndency ofthis ntaltn.
   I dcc l im uodct penaltyof pcl)ury under tbt laws cf theUn.ited S1atc, orAmerica tbs ihc
   foffgoi� is true and  C:OrTKt.




  0.ucd: April 12. 2021
  2



                       DECLARATION Of MARKBAt.RDISO SECOh'OMOTION
                               FOR PRELIMINARY INJUNCTION
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 13 of 53

         Instruction for CCW Permit Application

1.   Nonrefundable fee is:      $193.00,   Standard permit. (2 years)
                                $220.00,   Judges CCW (3 years)
                                $242.00,   Reserve Peace Officers (4 years)
                                $176.00,   Employment Permit (90 days)

2. All Weapons listed on CCW must be inspected and signed off by the
   class instructor. Make sure they are Unloaded.

3. Fingerprints will be taken only on Tuesdays from 9:00 am to 12:00 pm, Call
   for Appointment 842-8301. Bring attached Livescan form when you get
   fingerprinted.

4. You must take the "CCW Initial 8 Hour Training" class. You Can Call Us at
   842-8317 For a List of Approved Instructors.

5. You must have a valid reason why you would want a concealed weapons
   permit.

6. You must be 21 years of age and a Full-Time Resident {No Exceptions) of
   Siskiyou County at least 6 months, and live outside of the city limits, or
   within a city that contracts with the Sheriff's Office for Law Enforcement
   Services to obtain a permit from the Sheriff's Office.

7. Applicant-please fill out & sign ALL Sections BEFORE turning in your
   application with your letters & class certificate.

8. You must have 3 letters from friends that you have known for 5 years or
   more.

9. Show a photo I.D. (current drivers license or I.D. card.)

An Unsigned or Otherwise Incomplete Application Will Result
               in a Delay in Processing.

            Processing Takes Approximately 8-12 Weeks

                If You Have any Questions, Please Call
                                   842-8317
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 14 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 1112012)                     CALIFORNIA DEPARTMENT OF JUSTICE                                             PAGE 2of 13

                                                  BUREAU OF FIREARMS
                             STANDARD INITIAL AND RENEWAL APPLICATION
                             FOR LICENSE TO CARRY A CONCEALED WEAPON

Completing the Application
Answering all the questions on this standard application does not guarantee the issuance of a CCW license. The
determination whether to issue the license is at the discretion of the licensing authority. Pursuant to Penal Code section
26160, each licensing authority, in addition to using the state standard application form, will have a written policy
summarizing what they require. Prior to issuing a CCW license, the statutes require proof that:

            •   The applicant is of good moral character;
            •   Good cause exists to issue the CCW license;
            •   The applicant meets residence requirements; and
            •   The course of training prescribed by the licensing authority has been completed.

The application on the following pages sets forth standardized questions to be used by the CCW licensing authority to
determine whether a CCW license shall be issued. The applicant shall not be required to complete any additional application
or form for a CCW license, or to provide any information other than that necessary to complete this standard application form
except to clarify or interpret information provided herein. (Pen. Code,§ 26175, su~d. (g).)

The applicant will certify under penalty of perjury that all answers provided are true and correct to the best of their knowledge
and belief. The applicant will also acknowledge that information disclosed on this application may be subject to public
disclosure.

Important Instructions
1. Complete, read, and sign Sections 1 through 5, as directed. Use additional pages if more space is required.

2. Sections 6, 7, and 8 must be completed in the presence of an official of the licensing agency.

3. Review Section 7 and be prepared to answer these questions orally. Do not write anything in Section 7 unless
   specifically directed to do so by the licensing agency.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 15 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                           CALIFORNIA DEPARTMENT OF JUSTICE                                         PAGE 3 of 13

                                                        BUREAU OF FIREARMS
                                 STANDARD INITIAL AND RENEWAL APPLICATION
                                 FOR LICENSE TO CARRY A CONCEALED WEAPON
         Official Use Only
    Type of License Requested
D     Standard              D   Judge
D     Reserve Officer       D   90 Day                                                                        D Renewal Application

I understand that I am obligated to be complete and truthful in providing information on this application. I understand that all
of the information disclosed by me in this application may be subject to public disclosure.


                                           Applicant Signature                                                   Date



                          Witness Signature                                Badge Number                          Date




Last Name                                            First Name                             Middle Name


 If Applicable, Maiden Name or Other Names(s) Used


 City of Residence                                   County of Residence                    Country of Citizenship


 Date of Birth                                       Place of Birth (City, County, State)


 Height                                  Weight                       Eye Color                 Hair Color


     Do you now have, or have you ever had, a        to carry a concealed weapon (CCW)? If yes, please
     enter the issuing agency name, issue date and CCW license number. Use additional pages if necessary.

    Issuing Agency                                      Issue Date                        CCWNo.
2. Have you ever applied for and been denied a CCW license? If yes, please enter the agency name, date,              DYES ONO
   and the reason for denial.

      Agency Name                                                                             Date

       Reason for Denial

3. Have you ever held and subsequently renounced your United States citizenship? If yes, please explain.             DYES ONO




4. If you served with the Armed Forces, were you ever convicted of any charges or was your discharge other DYES ONO
   than honorable? If yes, please explain.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 16 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 1112012)                    CALIFORNIA DEPARTMENT OF JUSTICE                                               PAGE4of 13

                                                 BUREAU OF FIREARMS
                            STANDARD INITIAL AND RENEWAL APPLICATION
                            FOR LICENSE TO CARRY A CONCEA~ED WEAPON

5. Are you now, or have you been, a party to a lawsuit in the last five years? If yes, please explain.            DYES ONO




6. Are you now, or have you been, subject to a restraining order(s) from any court? If yes, please explain.       DYES ONO




7. Are you on probation or parole from any state for conviction of any offense including traffic? If yes, please DYES ONO
   explain.




8. List all traffic violations (moving violations only) and motor vehicle accidents you have had in the last five years. Use
   additional pages if necessary.

 Date                     Violation/Accident                                   Agency                              Citation No.

 Date                     Violation/Accident                                   Agency                              Citation No.

 Date                     Violation/Accident                                   Agency                              Citation No.

 Date                     Violation/Accident                                   Agency                              Citation No.

 Date                     Violation/Accident                                   Agency                              Citation No.

9. Have you ever been convicted of any criminal offense (civilian or military) in thf>. U.S. or any other          DYES ONO
   country? If yes, please explain including the date, agency, charges and disposition.




 10. Have you withheld any fact that might affect the decision to approve this license? If yes, please explain.    DYES ONO
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 17 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 1112012)                   CALIFORNIA DEPARTMENT OF JUSTICE                                                 PAGE 5 of 13

                                                BUREAU OF FIREARMS
                           STANDARD INITIAL AND RENEWAL APPLICATION
                           FOR LICENSE TO CARRY A CONCEALED WEAPON

List below the weapons you desire to carry if granted a CCW license. You may carry concealed only the weapon(s) which
you list and describe herein, and only for the purpose indicated. Any misuse will cause an automatic revocation and possible
arrest. Use additional pages if necessary.

Make                                     Model                                Caliber            Serial Number

Make                                     Model                                 Caliber           Serial Number

Make                                     Model                                 Caliber           Serial Number



The licensee is responsible for all liability for, injury to, or death of any person, or damage to any property which may result
through any act or omission of either the licensee or the agency that issued the license. In the event any claim, suit, or action
is brought against the agency that issued the license, its chief officer or any of its employees, by reason of, or in connection
with any such act or omission, the licensee shall defend, indemnify, and hold harmless the agency that issued the license, its
chief officer or any of its employees from such claim, suit, or action.

The licensee authorizes the licensing agency to investigate, as they deem necessary, the licensee's record and character to
ascertain any and all information which may concern his/her qualifications and justification to be issued a license to carry a
concealed weapon and release said agency of any and all liability arising out of such investigation.

While exercising the privileges granted to the licensee under the terms of this license, the licensee shall not, when carrying a
concealed weapon:

            • Consume any alcoholic beverage.
            • Be in a place having a primary purpose of dispensing alcoholic beverages for on-site consumption.
            • Be under the influence of any medication or drug, whether prescribed ot- not.
            • Refuse to show the license or surrender the concealed weapon to any peace officer upon demand.
            • Impede any peace officer in the performance of his/her duties.
            • Present himself/herself as a peace officer to any person unless he/she is, in fact, a peace officer as defined by
              California law.
            • Unjustifiably display a concealed weapon.
            • Carry a concealed weapon not listed on the permit.
            • Carry a concealed weapon at times or circumstances other than those specified in the permit.

Title 49, section 46505 of the United States Code states that a license to carry a concealed weapon does not authorize a
person to carry a firearm, tear gas, or any dangerous weapon aboard commercial airlines. Further, a person must declare
that he/she is carrying such firearm, tear gas, or any dangerous weapon BEFORE entering the boarding area of an air
terminal where the security checks are made. Such violation can result in arrest by law enforcement.

Any violation of these restrictions or conditions may invalidate the CCW license and may void any further use of the license
until reinstated by the licensing authority. Any arrest for a felony or serious misdemeanor, including driving under the
influence of alcohol and/or drugs, is cause for invalidating the license.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 18 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                CALIFORNIA DEPARTMENT OF JUSTICE                                                   PAGE 6 of 13
                                             BUREAU OF FIREARMS
                          STANDARD INITIAL AND RENEWAL APPLICATION
                          FOR LICENSE TO CARRY A CONCEALED WEAPON

The following Penal Code sections are of special importance to the holder of a CCW license regarding the use,
carrying, and storage of firearms:                                         '

Penal Code section 26180 - False Statement on Application Form
(a) Any person who files an application required by Section 26175 knowing that statements contained therein are false is
     guilty of a misdemeanor.
(b) Any person who knowingly makes a false statement on the application regarding any of the following is guilty of a felony.
    (1) The denial or revocation of a license, or the denial of an amendment to a license, issued pursuant to this article.
    (2) A criminal conviction.
    (3) A finding of not guilty by reason of insanity.
    (4) The use of a controlled substance.
    (5) A dishonorable discharge from military service.
    (6) A commitment to a mental institution.
    (7) A renunciation of United States citizenship.

Penal Code section 192 - Manslaughter
Manslaughter is the unlawful killing of a human being without malice.
(a) Voluntary - upon a sudden quarrel or heat of passion.
(b) Involuntary- in the commission of an unlawful act, not amounting to a felony; or in the commission of a lawful act which
    might produce death, in an unlawful manner, or without due caution and circumspection. This subdivision shall not apply
    to acts committed in the driving of a vehicle.                                '

Penal Code section 197 - Justifiable Homicide; Any Person
Homicide is also justifiable when committed by any person in any of the following cases:
1.     When resisting any attempt to murder any person, or to commit a felony, or to do some great bodily injury upon any
       person; or,
2.     When committed in defense of habitation, property, or person, against one who manifestly intends or endeavors, by
       violence or surprise, to commit a felony, or against one who manifestly intends and endeavors, in a violent, riotous or
       tumultuous manner, to enter the habitation of another for the purpose of offering violence to any person therein; or
3.     When committed in the lawful defense of such person, or of a wife or husband, parent, child, master, mistress or
       servant of such person, when there is reasonable ground to apprehend a design to commit a felony or to do some
       great bodily injury, and imminent danger of such design being accomplished; but such person, or the person in
       whose behalf the defense was made, if he was the assailant or engaged in mutual combat, must really and in good
       faith have endeavored to decline any further struggle before the homicide was committed; or
4.     When necessarily committed in attempting, by lawful ways and means, to apprehend any person for any felony
       committed, or in lawfully suppressing any riot, or in lawfully keeping and preserving the peace.

Penal Code section 198 - Justifiable Homicide; Sufficiency of Fear
A bare fear of the commission of any of the offenses mentioned in subdivisions 2 ~nd 3 of Section 197, to prevent which
homicide may be lawfully committed, is not sufficient to justify it. But the circumstances must be sufficient to excite the fears
of a reasonable person, and the party killing must have acted under the influence of such fears alone.

Penal Code section 199 - Justifiable and Excusable Homicide; Discharge of Defendant
The homicide appearing to be justifiable or excusable, the person indicted must, upon his trial, be fully acquitted and
discharged.

Penal Code section 25100 • Criminal Storage of Firearm
(a) Except as provided in Section 25105, a person commits the crime of "criminal storage of a firearm of the first degree" if
     all of the following conditions are satisfied.
    (1) The person keeps any loaded firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the
          permission of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereby causes death or great bodily injury to the child or any other
          person.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC  Document 40-2 Filed 04/13/21 Page 19 of
                                    CALIFORNIA DEPARTMENT OF JUSTICE
                                                                                      53 OF JUSTICE
                                                                                   DEPARTMENT
BOF 4012 (Rev. 1112012)                                                                                                PAGE 7 of 13
                                                 BUREAU OF FIREARMS
                          STANDARD INITIAL AND RENEWAL APPLICATION
                          FOR LICENSE TO CARRY A CONCEALED WEAPON

{b) Except as provided in Section 25105, a person commits the crime of "criminal storage of a firearm of the second degree"
     if all of the following conditions are satisfied:
    (1) The person keeps any loaded firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the permission
           of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereby causes injury, other than great bodily injury, to the child or any
           other person, or carries the firearm either to a public place or in violation of Section 417.

Penal Code section 25105 - Exceptions
Section 25100 does not apply whenever any of the following occurs:
(a) The child obtains the firearm as a result of an illegal entry to any premises by any person.
{b) The firearm is kept in a locked container or in a location that a reasonable per~on would believe to be secure.
(c) The firearm is carried on the person or within close enough proximity thereto that the individual can readily retrieve and
    use the firearm as if carried on the person.
(d) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.
(e) The person is a peace officer or a member of the Armed Forces or the National Guard and the child obtains the firearm
    during, or incidental to, the performance of the person's duties.
(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense for defense of another person.
(g) The person who keeps a loaded firearm on any premise that is under the person's custody or control has no reasonable
    expectation, based on objective facts and circumstances, that a child is likely to be present on the premise.

Penal Code section 25200 - Storage of Firearm where Child Obtains Access and Carries Firearm Off-Premises
(a) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding
    one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine:
    (1) The person keeps a pistol, revolver, or other firearm capable of being concealed upon the person, loaded or
          unloaded, within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely to gain access to that firearm without the
          permission of the child's parent or legal guardian.
    (3) The child obtains access to that firearm and thereafter carries that firearm off-premises.
(b) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding
    one year, by a fine not exceeding five thousand dollars ($5,000), or by both th.:!t imprisonment and fine:
    (1) The person keeps any firearm within any premises that are under the person's custody or control.
    (2) The person knows or reasonably should know that a child is likely gain access to the firearm without the permission
          of the child's parent or legal guardian.
    (3) The child obtains access to the firearm and thereafter carries that firearm off-premises to any public or private
          preschool, elementary school, middle school, high school, or to any school-sponsored event, activity, or performance,
          whether occurring on school grounds or elsewhere.
(c) A pistol, revolver, or other firearm capable of being concealed upon the person that a child gains access to and carries
    off-premises in violation of this section shall be deemed "used in the commission of any misdemeanor as provided in this
    code or any felony" for the purpose of Section 29300 regarding the authority to confiscate firearms and other deadly
    weapons as a nuisance.
(d) As used in this section, "off-premises" means premises other than the premises where the firearm was stored.

Penal Code section 25205 - Exceptions
Section 25200 does not apply if any of the following are true:
(a) The child obtains the firearm as a result of an illegal entry into any premises by any person.
(b) The firearm is kept in a locked container or in a location that a reasonable person would believe to be secure.
(c) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.
(d) The firearm is carried on the person within close enough range that the individual can readily retrieve and use the firearm
     as if carried on the person.
(e) The person is a peace officer or a member of the Armed Forces or National Guard and the child obtains the firearm
    during, or incidental to, the performance of the person's duties.
(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense or defense of another person.
(g) The person who keeps a firearm has no reasonable expectation, based on objective facts and circumstances, that a child
    is likely to be present on the premises.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC   Document 40-2 Filed 04/13/21 Page 20 of
                                     CALIFORNIA DEPARTMENT OF JUSTICE
                                                                                       53 OF JUSTICE
                                                                                    DEPARTMENT
BOF 4012 (Rev. 1112012)                                                                                                    PAGE 8 of 13
                                                        BUREAU OF FIREARMS
                                 STANDARD INITIAL AND RENEWAL APPLICATION
                                 FOR LICENSE TO CARRY A CONCEALED WEAPON

I accept and assume all responsibility and liability for, injury to, or death of any person, or damage to any property which may
result through an act or omission of either the licensee or the agency that issued the license. In the event any claim, suit or
action is brought against the agency that issued the license, its chief officer or any of its employees, by reason of, or in
connection with any such act or omission, the licensee shall defend, indemnify, arr.:! hold harmless the agency that issued the
license, its chief officer or any of its employees from such claim, suit, or action.

I understand that the acceptance of any application by the licensing authority does not guarantee the issuance of a license
and that fees and costs are not refundable if denied. I further understand that if my application is approved and I am issued a
license to carry a concealed weapon, that the license is subject to restrictions placed upon it and that misuse of the license
will cause an automatic revocation and possible arrest and that the license may also be suspended or revoked at the
discretion of the licensing authority at any time. I am aware that any use of a firearm may bring criminal action or civil liability
against me.

I have read, understand, and agree to the CCW license liability clauses, conditions, and restrictions stated in this application
and Agreement to Restrictions and to Hold Harmless.

I have read and understand the applicable Penal Code sections regarding-false statements on a CCW Application,
manslaughter, killing in defense of self or property, limitation on self-defense and defense of property, and child access and
firearm storage, stated in this application.

I have read and understand the Firearms Prohibiting Categories attachment to this application. I further acknowledge that
these prohibiting categories can be amended or expanded by state or federal legislative or regulatory bodies and that any
such amendment or expansion may affect my eligibility to hold a CCW license.




                                          Applicant Signature                                                    Date



                          Witness Signature                         Badge Number                                 Date
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 21 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                CALIFORNIA DEPARTMENT OF JUSTICE                                                   PAGE 9 of 13
                                             BUREAU OF FIREARMS
                          STANDARD INITIAL AND RENEWAL APPLICATION
                          FOR LICENSE TO CARRY A CONCEALED WEAPON


Applicant Last Name                         First Name                                    Middle Name


Date of Birth                    Age                Social Security No.            CA Driver License/ID No.


CA Driver License Restrictions


Residence Address                                     City                  State     Zip Code    Telephone Number (Day)


Mailing Address (if different)                        City                  State     Zip Code    Telephone Number (Evening)


 Spouse/Domestic Partner Last Name          First Name                                    Middle Name


Physical Address (if different than applicant)        City                  State     Zip Code    Telephone Number


Applicant Occupation                                             Business/Employer Name


Business/Employer Address                             City                  State     Zip Code    Telephone Number

1. List all previous home addresses for the past five years. Use additional pages if necessary.


Address                                                                     City                              State     Zip Code


Address                                                                     City                              State     Zip Code


Address                                                                     City                              State     Zip Code


Address                                                                     City                              State     Zip Code

2. Have you ever been in a mental institution, treated for mental illness, or been found not-guilty by reason of
   insanity? If ves, Please explain.                                                                             DYES ONO




3. Are you now, or have you ever been, addicted to a controlled substance or alcohol, or have you ever                DYES ONO
   utilized an illegal controlled substance, or have you ever reported to a detoxification or drug treatment
   program. If yes, please explain.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 22 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                CALIFORNIA DEPARTMENT OF JUSTICE                                              PAGE 10of 13
                                             BUREAU OF FIREARMS
                          STANDARD INITIAL AND RENEWAL APPLICATION
                          FOR LICENSE TO CARRY A CONCEALED WEAPON

4. Have you ever been involved in an incident involving firearms? If yes, please explain.                         DYES ONO




5. Have you ever been involved in a domestic violence incident? If yes, please explain.                           DYES ONO




6. List any arrest or formal charges, with or without disposition, for any criminal offenses within the U.S. or   DYES ONO
   any other country (civilian or military)




If the CCW license is desired for self-protection, the protection of others, or for the protection of large sums of money or
valuable property, you are required to explain and provide good cause for issuance of the license. For example, has your life
or property been threatened or jeopardized? Explain incidents and include dates, times, locations, and names of police
agencies to which these incidents were reported.

Details of Reason for Applicant Desiring a CCW license. Use additional pages if necessary.
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 23 of  53 OF JUSTICE
                                                                                   DEPARTMENT
BOF 4012 (Rev. 11/2012)                       CALIFORNIA DEPARTMENT OF JUSTICE                                         PAGE11of13
                                                    BUREAU OF FIREARMS
                                 STANDARD INITIAL AND RENEWAL APPLICATION
                                 FOR LICENSE TO CARRY A CONCEALED WEAPON

I herby give permission to the agency to which this application is made to conduct a background investigation of me and to
contact any person or agency who may add to or aid in this investigation. I further authorize persons, firms, agencies and
institutions listed on this application to release or confirm information about me and statements I have made as contained in
this application.

Notwithstanding any other provision of law and pursuant to the Public Records Act (Government Code section 6250 et seq.),
I understand that information contained in this application may be a matter of public record and shall be made available upon
request or court order.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.



                                          Applicant Signature                                                   Date



                          Witness Signature                        Badge Number ,                               Date
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 24 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                                                                                                                            PAGE 12of13
                                                                                                                                                   ATTACHMENT



                                                     CALIFORNIA DEPARTMENT OF JUSTICE
                                                           BUREAU OF FIREARMS
                                          FIREARMS PROHIBITING CATEGORIES
                          State and federal law make it unlawful for certain persons to own and/or possess firearms, including:

      Any person who is convicted of a felony, or any offense enumerated in Penal Code sections 29900 or 29905

      Any person who is ordered to not possess firearms as a condition of probation or other court order listed in Penal Code section 29815, subdivisions (a)
      and (b)

      Any person who is convic.ted of a misdemeanor listed in Penal Code section 29805 (refer to List of Prohibiting Misdemeanors)

      Any person who is adjudged a ward of the juvenile court because he or she committed an offense listed in Welfare and Institutions Code section 707(b ),
      an offense described in Penal Code section 1203.073(b), or any offense enumerated in Penal Code section 29805

      Any person who is subject to a temporary restraining order or an injunction issued pursuant to Code of Civil Procedure sections 527.6 or 527.8, a
      protective order as defined in Family Code section 6218, a protective order issued pursuant to Penal Code sections 136.2 or 646.91, or a protective
      order issued pursuant to Welfare and Institutions Code section 15657.03

      Any person who is found by a court to be a danger to himself, herself, or others because of a mental illness

      Any person who is found by a court to be mentally incompetent to stand trial

      Any person who is found by a court to be not guilty by reason of insanity

      Any person who is adjudicated to be a mentally disordered sex offender

      Any person who is placed on a conservatorship because he or she is gravely disabled as a result of a mental disorder, or an impairment by chronic
      alcoholism

      Any person who communicates a threat to a licensed psychotherapist against a reasonably identifiable victim, that has been reported by the
      psychotherapist to law enforcement

      Any person who is taken into custody as a danger to self or others under Welfare and Institutions Code section 5150, assessed under Welfare and
      Institutions Code section 5151, and admitted to a mental health facility under Welfare and Institutions Code sections 5151, 5152, or certified under
      Welfare and Institutions Code sections 5250, 5260, and 5270.15

      Any person who is addicted to the use of narcotics (state and federal)

      Any person who is under indictment or information in any court for a crime punishable by imprisonment for a term exceeding one year (federal)

      Any person who has been discharged from the military under dishonorable conditions (federal)

      Any person who is an illegal alien (federal)

      Any person who has renounced his or her US Citizenship (federal)

      Any person who is a fugitive from justice (federal)
STATE OF CALIFORNIACase 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 25 of 53 OF JUSTICE
                                                                                  DEPARTMENT
BOF 4012 (Rev. 11/2012)                                                                                                                           PAGE 13 of 13
                                                                                                                                                  ATTACHMENT


                                                CALIFORNIA DEPARTMENT OF JUSTICE
                                                      BUREAU OF FIREARMS
                                         FIREARMS PROHIBITING CATEGORIES
Firearm prohibitions for misdemeanor violations of the offenses listed below are generally for ten years from the date of conviction,
but the duration of each prohibition may vary. All statutory references are to the California Penal Code, unless otherwise indicated.

• Threatening public officers, employees, and school officials (Pen. Code, § 71.)
• Threatening certain public officers, appointees, judges, staff or their families with the intent and apparent ability to carry out the threat
   (Pen. Code, § 76.)
• Intimidating witnesses or victims (Pen. Code, § 136.1.)
  Possessing a deadly weapon with the intent to intimidate a witness (Pen. Code,§ 136.5.)
• Threatening witnesses, victims, or informants (Pen. Code, § 140.)
• Attempting to remove or take a firearm from the person or immediate presence of a public or peace officer (Pen. Code, § 148(d).)
• Unauthorized possession of a weapon in a courtroom. Courthouse, or court building, or at a public meeting (Pen. Code,§ 171(b).)
• Bringing into or possessing a loaded firearm within the state capitol, legislative offices, etc. (Pen. Code,§ 171(c).)
• Taking into or possessing loaded firearms within the Governor's Mansion or residence of other constitutional officers (Pen. Code, 171(d).)
• Supplying, selling or giving possession of a firearm to a person for participation in criminal street gangs (Pen. Code,§ 186.28.)
• Assault (Pen. Code, §§ 240, 241.)
• Battery (Pen. Code, §§ 242, 243.)
• Sexual Battery (Pen. Code,§ 243.4)
• Assault with a stun gun or taser weapon (Pen. Code, § 244.5.)
• Assault with a deadly weapon other than a firearm, or with force likely to produce great bodily injury (Pen. Code, § 245.)
• Assault with a deadly weapon or instrument; by any means likely to produce great bodily injury or with a stun gun or laser on a school employee
     engaged in performance of duties (Pen. Code, § 245.5 .)
  Discharging a firearm in a grossly negligent manner (Pen. Code, § 246.3.)
• Shooting at an unoccupied aircraft, motor vehicle, or uninhabited building or dwelling house (Pen. Code,§ 247.)
  Inflicting corporal injury on a spouse or significant other (Pen. Code, § 273.5.)*
  Wilfully violating a domestic protective order (Pen. Code,§ 273.6.)
• Drawing, exhibiting, or using deadly weapon other than a firearm (Pen. Code,§ 417, subd. (a)(1) & (a)(2).)
  Inflicting serious bodily injury as a result of brandishing (Pen. Code, § 417.6.)
• Making threats to commit a crime which will result in death or great bodily injury to another person (Pen. Code, § 422.)
• Bringing into or possessing firearms upon or within public schools and grounds (Pen. Code,§ 626.9.)
  Stalking (Pen. Code, § 646.9.)
• Armed criminal action (Pen. Code, § 25800.)
• Possessing a deadly weapon with intent to commit an assault (Pen. Code,§ 17500.)
  Driver of any vehicle who knowingly permits another person to discharge a firearm from the vehicle or any person who willfully and maliciously
     discharges a firearm from a motor vehicle (Pen. Code,§ 26100, subd. (b) or (d).)
  Criminal possession of a firearm (Pen. Code, § 25300.)
   Firearms dealer who sells, transfers or gives possession of any firearm to a minor or a handgun to a person under 21 (Pen. Code,§ 27510.)
  Various violations involving sales and transfers of firearms (Pen. Code,§ 27590, subd. (c).)
• Person or corporation who sells any concealable firearm to any minor (former Pen. Code,§ 12100, subd. (a).)
• Unauthorized possession/transportation of a machine gun (Pen. Code, § 32625)
• Possession of ammunition designed to penetrate metal or armor (Pen. Code, § 30315.)
• Carrying a concealed or loaded firearm or other deadly weapon or wearing a peace officer uniform while picketing (Pen. Code, §§ 830.95, subd. (a),
     17510, subd. (a.)
   Bringing firearm related contraband into juvenile hall (Welf. & Inst. Code, § 871.5.)
   Bringing firearm related contraband into a youth authority institution (Welf. & Inst. Code, § 1001.5.)
   Purchase, possession, or receipt of a firearm or deadly weapon by a person receiving in-patient treatment for a mental disorder, or by a person who
     has communicated to a licensed psychotherapist a serious threat of physical violence against an identifiable victim (Welf. & Inst. Code,§ 8100.)
   Providing a firearm or deadly weapon to a person described in Welfare and Institutions Code sections 8100 or 8103 (Welf. & Inst. Code,§ 8101.)
   Purchase, possession, or receipt of a firearm or deadly weapon by a person who has been adjudicated to be a mentally disordered sex offender or
     found to be mentally incompetent to stand trial, or not guilty by reason of insanity, and individuals placed under conservatorship
     (Welf. & Inst. Code,§ 8103.)

The following misdemeanor convictions result in a lifetime prohibition:


 • Assault with a firearm (Pen. Code, §§ 29800, subd. (a)(1 ), 23515, subd. (a).)
 • Shooting at an inhabited or occupied dwelling house, building, vehicle, aircraft, housecar or camper (Pen. Code, §§ 246, 29800, subd. (a)(1 ), 17510,
     23515, subd. (b).)
 • Brandishing a firearm in presence of a peace officer (Pen. Code§§ 417, subd. (c), 23515, subd. (d), 29800, subd. (a)(1).)
 • Two or more convictions of Penal Code section 417, subdivision (a)(2) (Pen. Code§ 29800, subd. (a)(2).)

 * A "misdemeanor crime of domestic violence" (18 U.S.C. §§ 921 (a)(33)(A), 922(g)(9).)

 Note: The Department of Justice provides this document for informational purposes only. This list may not be inclusive of all firearms prohibitions.
                          For specific legal advice, please consult with an attorney licensed to practice law in California.
                    Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 26 ofDEPARTMENT
                                                                                      53
                  STATE OF CALIFORNIA
                  BCIA8016
                  (Rev. 04/2020)
                                                                       Print Form            I  OF JUSTICE
                                                                                                   Reset Form                                                                PAGE 1 of4




                                                         REQUEST FOR LIVE SCAN SERVICE

Applicant Submission
CA0470000                                                                                        Standard CCW
ORI (Code assigned by DOJ)                                                                       Authorized Applicant Type


Type of License/Certification/Permit OR Working Title                (Maximum 30 characters- if assigned by DOJ, use exact title assigned)

Contributing Agency Information:
Siskiyou County Sheriff                                                                           03256
Agency Authorized to Receive Criminal Record Information                                          Mail Code (five-digit code assigned by DOJ}

305 Butte Street                                                                                  Mary Jo Culp
Street Address or P.O. Box                                                                        Contact Name (mandatory for all school subm1ss1ons)

Yreka                                                      CA         96097                       (530) 842-8317 '
  ity                                                    State        ZIP Code                    Contact Telephone Number

Applicant Information:

Last Name                                                                                         First Name                                                Middle Initial

Other Name: (AKA or Alias)

Last Name                                                                                         First Name

                                        Sex    D    Male       D   Female
Date of Birth                                                                                      Driver's License Number
                                                                                                  Billing
Height                 Weight                  Eye Color             Hair Color                   Number
                                                                                                              -  ---------------------
                                                                                                              (Agency Billing Number)
                                                                                                  Misc.
Place of Birth (State or Country)              Social Security Number                             Number
                                                                                                              -  ---------------------
                                                                                                              (Other Identification Number)

Home
Address     Street Address or P.O. Box                                                               1ty                                                     State      ZIP Code


                I have received and read the included Privacy Notice, Privacy Act Statement, and Applicant's Privacy Rights.


                                                Applicant Signature                                                                            Date


Your Number:                                                                                      Level of Service:                IZI   DOJ   IZI    FBI
                      OCA Number (Agency Identifying Number)                                     (If the Level of Service indicates FBI, the fingerprints will be used to check the
                                                                                                 criminal history record information of the FBI.)

 If re-submission, list original ATI number:
 (Must provide proof of rejection)           Original ATI Number


 Employer (Additional response for agencies specified by statute):

  mployer Name


 Street Address or P.O. Box                                                                                                Telephone Number (optional)


   ity                                                                         State             ZIP Code                  Mail Code (five digit code assigned by DOJ}

Live Scan Transaction Completed By:

 Name of Operator                                                                                  Date


 Transmitting Agency                           LSID                                               ATI Number                                   Amount Collected!Billed
         Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 27 ofDEPARTMENT
        STATE OF CALIFORNIA                                                53        OF JUSTICE
        BCIA8016                                                                                               PAGE2of4
        (Rev. 04/2020)




                                 REQUEST FOR LIVE SCAN SERVICE
                                              Privacy Notice
                                   As Required by Civil Code § 1798.17

Collection and Use of Personal Information. The California Justice Information Services (CJIS)
Division in the Department of Justice (DOJ) collects the information requested on this form as authorized
by Business and Professions Code sections 4600-4621, 7574-7574.16, 26050-26059, 11340-11346, and
22440-22449; Penal Code sections 11100-11112, and 11077 .1; Health and Safety Code sections 1522,
1416.20-1416.50, 1569.10-1569.24, 1596.80-1596.879, 1725-1742, and 18050-18055; Family Code
sections 8700-87200, 8800-8823, and 8900-8925; Financial Code sections 1300-1301, 22100-22112,
17200-17215, and 28122-28124; Education Code sections 44330-44355; Welfare and Institutions Code
sections 9710-9719.5, 14043-14045, 4684-4689.8, and 16500-16523.1; and other various state statutes
and regulations. The CJIS Division uses this information to process requests of authorized entities that
want to obtain information as to the existence and content of a record of state or federal convictions to
help determine suitability for employment, or volunteer work with children, elderly, or disabled; or for
adoption or purposes of a license, certification, or permit. In addition, any personal information collected
by state agencies is subject to the limitations in the Information Practices Act and state policy. The DOJ's
general privacy policy is available at http://oag.ca.gov/privacy-policy.


Providing Personal Information. All the personal information requested in the form must be provided.
Failure to provide all the necessary information will result in delays and/or the rejection of your request.


Access to Your Information. You may review the records maintained by the CJIS Division in the DOJ
that contain your personal information, as permitted by the Information Practices Act. See below for
contact information.


Possible Disclosure of Personal Information. In order to process applications pertaining to Live Scan
service to help determine the suitability of a person applying for a license, employment, or a volunteer
position working with children, the elderly, or the disabled, we may need to share the information you give
us with authorized applicant agencies.

The information you provide may also be disclosed in the following circumstances:

        • With other persons or agencies where necessary to perform their legal duties, and their use of
          your information is compatible and complies with state law, such as for investigations or for
          licensing, certification, or regulatory purposes.
        • To another government agency as required by state or federa1,1aw.

Contact Information. For questions about this notice or access to your records, you may contact the
Associate Governmental Program Analyst at the DOJ's Keeper of Records at (916) 210-3310, by email at
keeperofrecords@doj.ca.gov, or by mail at:


                                          Department of Justice
                                 Bureau of Criminal Information & Analysis
                                            Keeper of Records
                                             P.O. Box 903417
                                      Sacramento, CA 94203-4170
      Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 28 ofDEPARTMENT
     STATE OF CALIFORNIA                                                53        OF JUSTICE
     BCIA8016                                                                                                   PAGE3 of4
     (Rev. 04/2020)




                               REQUEST FOR LIVE SCAN SERVICE

                                         Privacy Act Statement

Authority. The FBl's acquisition, preservation, and exchange of fingerprints and associated
information is generally authorized under 28 U.S.C. 534. Depending on the nature of your application,
supplemental authorities include Federal statutes, State statutes pursuant to Pub. L. 92-544,
Presidential Executive Orders, and federal regulations. Providing your fingerprints and associated
information is voluntary; however, failure to do so may affect completion or approval of your
application.

Principal Purpose. Certain determinations, such as employment, licensing, and security clearances,
may be predicated on fingerprint-based background checks. Your fingerprints and associated
information/biometrics may be provided to the employing, investigating, or otherwise responsible
agency, and/or the FBI for the purpose of comparing your fingerprints to other fingerprints in the FBl's
Next Generation Identification (NGI) system or its successor systems (including civil, criminal, and
latent fingerprint repositories) or other available records of the employing, investigating, or otherwise
responsible agency. The FBI may retain your fingerprints and associated information/biometrics in NGI
after the completion of this application and, while retained, your fingerprints may continue to be
compared against other fingerprints submitted to or retained by NGI.

Routine Uses. During the processing of this application and for as long thereafter as your fingerprints
and associated information/biometrics are retained in NGI, your information may be disclosed
pursuant to your consent, and may be disclosed without your consent as permitted by the Privacy Act
of 1974 and all applicable Routine Uses as may be published at any time in the Federal Register,
including the Routine Uses for the NGI system and the FBl's Blanket Routine Uses. Routine uses
include, but are not limited to, disclosures to: employing, governmental, or authorized non-
governmental agencies responsible for employment, contracting, licensing, security clearances, and
other suitability determinations; local, state, tribal, or federal law enforcement agencies; criminal justice
agencies; and agencies responsible for national security or public safety.
         Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 29 ofDEPARTMENT
        STATE OF CALIFORNIA                                                53        OF JUSTICE
        BCIA8016                                                                                                    PAGE4of4
        (Rev. 04/2020)




                                     REQUEST FOR LIVE SCAN SERVICE

                               Noncriminal Justice Applicant's Privacy Rights

As an applicant who is the subject of a national fingerprint-based criminal history record check for
a noncriminal justice purpose (such as an application for employment or a license, an immigration
or naturalization matter, security clearance, or adoption), you have certain rights which are
discussed below.                                                   ·

           • You must be provided written notification1 that your fingerprints will be used to check the
             criminal history records of the FBI.
           • You must be provided, and acknowledge receipt of, an adequate Privacy Act Statement
              when you submit your fingerprints and associated personal information. This Privacy Act
              Statement should explain the authority for collecting your information and how your
              information will be used, retained, and shared. 2
           • If you have a criminal history record, the officials making a determination of your
             suitability for the employment, license, or other benefit must provide you the opportunity
             to complete or challenge the accuracy of the information in the record.
           • The officials must advise you that the procedures for obtaining a change, correction, or
             update of your criminal history record are set forth at Title 28, Code of Federal
             Regulations (CFR), Section 16.34.
           • If you have a criminal history record, you should be afforded a reasonable amount of time
             to correct or complete the record (or decline to do so) before the officials deny you the
             employment, license, or other benefit based on information in the criminal history record. 3

You have the right to expect that officials receiving the results of the criminal history record check
will use it only for authorized purposes and will not retain or disseminate it in violation of federal
statute, regulation or executive order, or rule, procedure or standard established by the National
Crime Prevention and Privacy Compact Council. 4

If agency policy permits, the officials may provide you with a copy of your FBI criminal history
record for review and possible challenge. If agency policy does not permit it to provide you a copy
of the record, you may obtain a copy of the record by submitting fingerprints and a fee to the FBI.
Information regarding this process may be obtained at https://www.fbi.gov/services/cjis/identity-
history-summary-checks.

If you decide to challenge the accuracy or completeness of your FBI criminal history record, you
should send your challenge to the agency that contributed the questioned information to the FBI.
Alternatively, you may send your challenge directly to the FBI. The FBI will then forward your
challenge to the agency that contributed the questioned information and request the agency to
verify or correct the challenged entry. Upon receipt of an official communication from that agency,
the FBI will make any necessary changes/corrections to your record in accordance with the
information supplied by that agency. (See 28 CFR 16.30 through 16.34.) You can find additional
information on the FBI website at https://www.fbi.gov/about-us/cjis/background-checks.


 1   Written notification includes electronic notification, but excludes oral notification
 2   https://www.fbi.gov/services/cjis/compact-council/privacy-act-statement
 3   See 28 CFR 50.12(b)
 4   See U.S.C. 552a(b); 28 U.S.C. 534(b); 34 U.S.C. § 40316 (formerly cited as 42 U.S.C. § 14616), Article IV(c)
  Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 30 of 53

CONCEALED WEAPON PERMIT RESTRICTIONS
     AND CONDITIONS AGREEMENT
The following are restrictions and conditions that must be acknowledged and agreed to
by the applicant prior to the processing of the Concealed Weapon Permit application.

While exercising the privileges granted to the licensee under the terms of this license,
the licensee shall not, when carrying a concealed weapon:

   •   Consume any alcoholic beverage.
   •   Be under the influence of any medication or drug, whether prescribed or not.
   •   Refuse to show the license or surrender the concealed weapon to any peace
       officer upon demand.
   •   Impede any peace officer in the performance of his duties.
   •   Present himself/herself as a peace officer to any pers,on unless he/she is, in fact,
       a peace officer as defined by California law.
   •   Unjustifiably display a concealed weapon.
   •   Carry any concealed weapon not listed on the permit.
   •   Carry a concealed weapon at times or circumstances other than those specified
       in the permit.

Any violation of these restrictions or conditions invalidates said Concealed Weapon
Permit and voids any further use of said permit until reinstated by the Chief of Police.
Any arrest for a felony or serious misdemeanor, including driving under the influence of
alcohol and/or drugs, is cause for invalidating said permit.

I, THE UNDERSIGNED APPLICANT, HEREBY CERTIFY that I have read the
foregoing restrictions and conditions listed on this page and agree to abide by them if
issued a Concealed Weapon Permit. I also acknowledge that I have received a copy of
the Restrictions and Conditions for personal reference.       '



S i g n : - - - - - - - - - - - - - - - - - - Date: - - - - - - - - -

If any section, sub-section, sentence, paragraph, clause, phrase, or portion of this
policy/procedure is for any reason, held to be unconstitutional or invalid by a decision of
any court, such decision shall not affect the remaining portions of the policy/procedure.
  Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 31 of 53

      CONCEALED WEAPONS REGULATIONS
        FEDERAL AVIATION REG: 121.583
U.S. GOVERNMENT CODE -TITLE 49, CHAPTER 26, SECTION 1472(1)


A Concealed Weapon License does not authorize a person to carry a
firearm, tear gas, or any dangerous weapon aboard commercial airlines.
Further, a person must declare that he/she is carrying such firearm, tear
gas, or dangerous weapon BEFORE entering the boarding area of an air
terminal where the security checks are made. Such violation can result in
arrest by either local or Federal authorities or both.




Date: - - - - - - - -




Signature:----------------'--------
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 32 of 53


                   SISKIYOU COUNTY SHERIFF'S DEPARTMENT
                          CCW LICENSE PROCEDURE
             CERTIFICATION OF MEDICAL AND PSYCHOLOGICAL FITNESS

APPLICANTS NAME: - - - - - - - - - - - - - - - - - - - - - - - - - - - -


I hereby certify that to my knowledge, I am medically and psychologically fit to be issued a License to
Carry a Concealed Weapon by the Siskiyou County Sheriff's Department. Any physical or mental
limitations I may have are listed as follows:

            Q     No limitations



            Q     Limitations as follows:




List any medications you are currently taking including medicinal or recreational
marijuana.




I hereby certify that the information provided above is complete & correct.


Applicant                                                                                  Dated

Applicant's Physician name; _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Ph. Number_ _ _ _ _ __


Certification & Release of Information

I understand that the Siskiyou Co. Sheriff's Dept. retains the right to request a physician's examination and
certification, at no expense to Siskiyou County, if deemed to be necessary. I hereby give permission to the
Siskiyou Co. Sheriff's Dept. to contact any person, Physician, agency or institution to release or confirm
information about me. Additionally, I understand that listing any known limitations, does not automatically
reject my application request. Furthermore, I understand that the failure to honestly complete this form,
may result in the rejection of my CCW application.



Signature_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                           Dated
    Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 33 of 53




             SISKIYOU COUNTY SHERIFF'S DEPARTMENT

       HOLD HARMLESS AND IDEMNIFICATION AGREEMENT


As a condition ofreceiving a license to carry a concealable firearm from the Siskiyou Co. Sheriffs
Department, I, - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ·
Agree to hold Siskiyou County, its officers and employees including the Siskiyou Co. Sheriffs
Department and the Sheriff and his agents, harmless from and to indemnify them against any and all
liabilities including judgments, costs and attorney's fees that may occur as the result of my
possession and/or use of the concealable firearm(s) named on the license, issued to me by the
Siskiyou County Sheriffs Department.


Licensee agrees that by accepting the Permit to Carry A Concealed Weapon, he/she will hold
harmless the County of Siskiyou, Siskiyou County sheriffs Department and any and all officers or
employees thereof from any claim, suit, or judgment arising in any way to of the exercise of the right
granted by any Concealed Weapon Permit issued to this applicant.
(Government code 818.4)


Signed_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Dated- - - - - - - - - - - -
  Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 34 of 53

 SISKIYOU COUNTY SHERIFF'S DEPARTMENT
 CALIFORNIA CONCEALED WEAPONS PERMIT
       AMMUNITION DECLARATION
Name: ( p r i n t e d ) : - - - - - - - - - - - - - - - - -

Local #:
           --------------------
Ammunition to be used in weapon(s) listed on permit:
   Weapon #1

        1. Manufacturer: - - - - - - - - - -

        2. Bullet Weight: _ _ _ _ _ _ _ _ __

        3. Bullet Design: circle one (Hollow Point) Semi-Wadcutter)
        (Soft Point) (Full Metal Jacket) (Round Nose)

        Weapon #2

        1. Manufacturer: - - - - - - - - - -

        2. Bullet Weight: _ _ _ _ _ _ _ _ __

        3. Bullet Design: circle one (Hollow Point) Semi-Wadcutter)
        (Soft Point) (Full Metal Jacket) (Round Nose)

        Weapon #3

        1. Manufacturer:
                           ----------
        2. Bullet Weight: _ _ _ _ _ _ _ _ __

        3. Bullet Design: circle one (Hollow Point) Semi-Wadcutter)
        (Soft Point) (Full Metal Jacket) (Round Nose)


Signature: _ _ _ _ _ _ _ _ _ _ _ _ __


Date:
        ----------------
          Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 35 of 53




Sheriff
Divisions
The Colusa County Sheriff's Department is comprised of the following divisions:

      Administrative Services
            Civil Services
             Fiscal Services
             Records

      Documents
      Correctional Services
            Court Security
             Jail

      Field Services
             Animal Control
             Boating Safety Unit
             Coroner
             Investigations
             Narcotics Task Force
             Off Highway Vehicles
             Patrol
             Property and Evidence
             School Resource
                                                                                  Select Language
             SOAR
      Support Services
         Case  2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 36 of 53
           Dispatch
             Emergency Services




Contact Us




Joe Garofalo
Sheriff Coroner
Contact Sheriff Joe Garofalo
Phone: (530) 458-0208



Sheriff
Physical Address
929 Bridge Street
Colusa, CA 95932


Phone: (530) 458-0200
Fax: (530) 458-4697


Hours
24 hours a day, 7 days a week


Directory




Quick Links
    Amber Alert
                                                                         Select Language
    Help for Crime Victims
  Megan's Law
        Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 37 of 53


FAQs
  Where may I file a crime report?

  How can I obtain a copy of a report I filed with the sheriff's office?

  Who can visit the jail?




                             Government Websites by CivicPlus®




                                                                           Select Language
                 Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 38 of 53
  Select a Department

  -- How do I...? --



 (/)    Government (/government)    Departments (/government/departments)    Sheriff




 Sheriff
  The Glenn County Sheriff is responsible for law enforcement services in the unincorporated areas of the county
  and within the City of Willows.




  We administer the County Jail, Dispatch, and function as the County Coroner (/dept/sheriff/coroner/welcome). We
  patrol waterways to protect residents and property and acts as the Director of Emergency Services.

  The Mission Of The GLENN COUNTY SHERIFF’S OFFICE is to work in partnership with all citizens to protect life and
  property and to enhance the quality of life for each person living in the Glenn County Community; We, the men and
  women of the department, stand by our motto:



                                                      Commitment To Service, Dedication To Community.




  Join Our Team: Volunteers Needed
  Do you want to serve your community and help make it a safer place? Join one our volunteer programs.

  Glenn County Volunteers in Partnership with the Sheriff (VIPS) and Glenn County Search and Rescue are accepting new
  volunteers. Volunteers of all skills and abilities are needed. Check out our Volunteer Opportunities page
  (https://www.countyofglenn.net/dept/sheriff/of ce-emergency-services/volunteer-opportunities) for more information.
         Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 39 of 53




Do you have your California Boater Card?
                                    California boating law requires boaters to obtain and carry a California Boater Card
                                    (CBC) while operating a recreational motorized vessel on California waterways. This
                                    card is often called the ‘California boating license’.


                                    The CBC requirement will be phased in over 8 years.
                                    January 1, 2020: Persons 35 years of age or younger
                                    January 1, 2021: Persons 40 years of age and younger




 Apply for a California Boater Card Here (https://www.boat-ed.com/california/?kme=boat+fresh&campaign=ca+reviewsV1)




                           MEGAN'S LAW (HTTP://WWW.MEGANSLAW.CA.GOV/)
     California Department of Justice's of cial Internet web site, which lists designated registered sex offenders in
                                                        California.

                                 Go to Megan's Law (http://www.meganslaw.ca.gov/)




                                                        CodeRED

            Register today for CodeRED Glenn County to ensure you don't miss an emergency noti cation!

                         Enroll in CodeRED (https://public.coderedweb.com/CNE/BF7547645C5B)




 NEW S & ANNOUNCEMENTS (/GOVERNMENT/NEW S )
Marijuana
      CaseOperation  (/news/press-release/20210203/marijuana-operation)
           2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 40 of 53




(/news/press-release/20210203/marijuana-operation)




 Sheriff (/departments/sheriff)
 Press Release (/news/news-categories-13)

                                                                                 READ MORE (/NEWS/PRESS-RELEASE/20210203/MARIJUANA-OPERATION)




Stolen Vehicle & Explosive Device (/news/press-release-public-
safety/20210112/stolen-vehicle-explosive-device)



(/news/press-release-public-safety/20210112/stolen-vehicle-explosive-device)


 Sheriff (/departments/sheriff)
 Press Release (/news/news-categories-13), Public Safety (/news/news-categories-1)
              Case 2:19-cv-00617-KJM-AC       Document 40-2 Filed 04/13/21 Page 41 of 53
                                READ MORE (/NEWS/PRESS-RELEASE-PUBLIC-SAFETY/20210112/STOLEN-VEHICLE-EXPLOSIVE-DEVICE)




Arrest made in conjunction with infant death (/news/press-release-public-
safety/20210109/arrest-made-conjunction-infant-death)



(/news/press-release-public-safety/20210109/arrest-made-conjunction-infant-death)


 Sheriff (/departments/sheriff)
 Press Release (/news/news-categories-13), Public Safety (/news/news-categories-1)

                                        READ MORE (/NEWS/PRESS-RELEASE-PUBLIC-SAFETY/20210109/ARREST-MADE-CONJUNCTION-INFANT-DEATH)




Glenn County Sheriff position on Enforcement of Health Orders (/news/public-
information-public-safety/20201120/glenn-county-sheriff-position-
enforcement-health)



(/news/public-information-public-safety/20201120/glenn-county-sheriff-position-enforcement-health)


In response to much social uncertainty and numerous inquiries, I wanted to clarify the posi on of the Glenn County Sheriﬀ’s Oﬃce rela ve to
exis ng health orders, as well as any poten al impending orders at the County or State level.


 Sheriff (/departments/sheriff)
 Public Information (/news/news-categories-9), Public Safety (/news/news-categories-1)

               READ MORE (/NEWS/PUBLIC-INFORMATION-PUBLIC-SAFETY/20201120/GLENN-COUNTY-SHERIFF-POSITION-ENFORCEMENT-HEALTH)




Illegal Marijuana Grow (/news/public-information-public-
safety/20200710/illegal-marijuana-grow)




(/news/public-information-public-safety/20200710/illegal-marijuana-grow)


 Sheriff (/departments/sheriff)
 Public Information (/news/news-categories-9), Public Safety (/news/news-categories-1)

                                                    READ MORE (/NEWS/PUBLIC-INFORMATION-PUBLIC-SAFETY/20200710/ILLEGAL-MARIJUANA-GROW)
        Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 42 of 53




                                                         ADDRESS
                                                 543 West Oak Street
                                                  Willows, CA 95988



                                                        MON - FRI:

                                                   8:00 am-5:00 pm



                                                          PHONE

                                       (530) 934-6441 (tel://5309346441)




                                                            FAX

                                                    (530) 934-6473


                                                             

                                                          E-MAIL
                               gcsoadmin@countyofglenn.net (mailto:gcsoadmin@countyofglenn.net)



                                                             

                                                 Richard L. Warren Jr
                                                    Sheriff-Coroner




   (https://www.facebook.com/glenncountysheriff)                (https://twitter.com/GlennCountyOES)




                                                              
         Receive Community Information & Emergency Alerts Instantly!
                            EMERGENCY ALERT & NOTIFICATION SYSTEM

                                      (https://public.coderedweb.com/CNE/BF7547645C5B)

                 Enroll today! (https://public.coderedweb.com/CNE/BF7547645C5B)
Case 2:19-cv-00617-KJM-AC Community Alerts Filed 04/13/21 Page 43 of 53
                          Document 40-2

                                      (http://www.nixle.com/)

                           It's quick, easy and secure.

                     Sign up today! (http://www.nixle.com/)




                             (http://twitter.com/GlennCountyOES)




                     Follow us on Twitter
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 44 of 53
                       Tweets by @GlennCountyOES
                          Glenn County OES Retweeted

                              Mendocino NF
                              @MendocinoNF
                       Information about a proposed prescribed fire
                       and fuels management strategy for the
                       Mendocino National Forest is now available.
                       go.usa.gov/xH49g




                                                           Apr 9, 2021


                              Glenn County OES
                              @GlennCountyOES
                       It is National Public Safety Telecommunicator's
                       Week!
                       Gold represents strength, loyalty,
                       understanding of right from wrong,
                       preparedness, while being caring, concerned
                       and concrete on resolve. Emergency
                       Dispatchers are truly Gold!
                       THANK YOU #GlennCountySheriff
                       Dispatchers!




                                                                      4h


                       Embed                             View on Twitter




          #GlennPrepares (https://twitter.com/search?q=%23GlennPrepares)




                                               
          Glenn County Sheriff's Of ce Facebook feed
              Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 45 of 53
                                               Glenn Cou…
                                                    Like Page


                                        Timeline             Events




                                               Glenn
                                               County
                                               Sheriff's
                                               Office
                                               4 hours ago

                                       It is National Public
                                       Safety
                                       Telecommunicator's
                                       Week! Our dispatcher's
                                       support our community
                                       during their time of
                                       need, providing a calm
                                       voice during some of
                                       the most stressful times.
                                       Dispatchers are often
                                       called upon in
                                       emergency situations to
                                       support the public,
                                       business, and the
                                       officers within their
                                       department. They are
                                       not only communication
                                       professionals, but they
                                       are often the savior on
                                       the other end of the
                                       telephone line or
                                       microphone.
                                       Gold represents
                                       strength, lo... See More

                                          21       Comment      8



                                               Glenn
                                               County
                                               Sheriff's




Home (/)                                                Residents & Visitors (/residents)


Business (/business)                                    Government (/government)
                     Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 46 of 53
   Maps (//countyofglenn.net/gis-data)



Copyright © 2015–2021 County of Glenn, California



                                     (http://www.adobe.com/products/acrobat/readstep2.html)


ADA Disclaimer (/legal/ada-disclaimer) | Privacy Policy (/legal/privacy-policy)
This institution is an equal opportunity provider, and employer. (/legal/non-discrimination-policy)
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 47 of 53
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 48 of 53
Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 49 of 53
  Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 50 of 53




I'm being evicted




My wages have been

garnished




I have an electronic

monitor




I want to request a

restraining order



                      Find a Person in   Request Public

                            Jail            Records
  Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 51 of 53




I've been assigned to

the Sheri      's Work

Alternative Program




I am a member of the

media




Find out if you have a

warrant




I received a levy notice

                      Find a Person in   Request Public

                            Jail            Records
           Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 52 of 53




    File a complaint




    I'm homeless


Our job is to keep people safe.

Intake & Release                                      In County Jail #2


In County Jail #3                                     At City Hall


In Court                                              At the Hospital


In Our Community




  Call 9-1-1 in case of life-threatening emergencies or to report a crime.




Prepare for an Emergency                              Victim Noti cation Network (VINE)


Megan’s Law                                           Public Notices


San Francisco Sheri    History




                      Contact Us   Find a Person in      Request Public

                                         Jail               Records
        Case 2:19-cv-00617-KJM-AC Document 40-2 Filed 04/13/21 Page 53 of 53
Compliment a Deputy


File a complaint




Jobs with the City



About this website



Contact Us



Do Not Sell My Personal Information



Privacy Policy




             City and County

             of San Francisco




                             Find a Person in   Request Public

                                   Jail            Records
